Title: To Benjamin Franklin from Georgiana Shipley, 6 June 1779
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Bolton Street June 6th 1779
You absolutely spoil me, my dear Doctor Franklin, by your indulgence, for I now expect, with the utmost impatience, the copy from Du Plessis’s picture; altho before I received your last letter I was perfectly happy & content with the small head you had the goodness to send me by Mr Digges: the wax model that has been taken of my father is by no means a good representation, however I will endeavor the next opportunity to procure a cast from it. At present I send you a small drawing that you may be able to judge whether I am improv’d since you left England, & I flatter myself that you will accept & value it for my sake; the subject is, Venus giving the cestus to Juno.
Yesterday we dined with Mr Vaughan at Wanstead & were received with the greatest hospitality by that worthy family, our esteem for them you may believe was not lessen’d by the respect with which they mentioned our long-absent friend: in the evening we were shewn many experiments on electricity, & a few quite new to me, Mr Vaughan has by far the largest machine I ever saw, when in proper order it will give a spark 16 inches distant; apro-pos to electricity I am pleased to find by your conjectures on the Aurora Borealis, that the active part you have of late years taken in public affairs, has not prevented your continuing your philosophical studies.
Tuesday next we leave town & retire to Twyford, without any regret on my part, as many of my friends have already quitted the metropolis, & exclusive of their society, I own I prefer the country, on account of the leisure it affords for reading drawing &ca. Doctor Price has promised to spend the month of July with us, he is a most excellent Man, & his friendship for you endears him to all this family.
The parliament still continues sitting & it is uncertain when it will be prorogued, but no material business is expected to come on, as many of the Members are already gone into the Country, the affairs of Ireland are put off till the next sessions, & I question then whether they will obtain any effectual relief; the feeling you express for the calamities of others encourages me to hope that the conduct of one sett of Men will not make you judge too severely of a nation, where you have spent many happy years in tranquility, & where your character continues to be admired & respected by numbers of the inhabitants; besides a general peace is a blessing so much to be wished-for by all parties, that I know the benevolence of your disposition will incline you, to exert every method of promoting it.
The hurry of business occasioned by our approaching departure, obliges me to release you from this scrawl, & only permits me time to assure you once more, of the continued friendship & esteem of this family. I am dear Dr. Franklin yr affecate & obliged
G: Shipley
